UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For December 5, 2012 Commission File Number: 001-35455 SILVER STANDARD RESOURCES INC. (Translation of registrant's name into English) 1400 - 999 West Hastings Street Vancouver, British Columbia Canada V6C 2W2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. [ x ] Form 20-F[] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] SUBMITTED HEREWITH Exhibits Material Change Report dated December 5, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Silver Standard Resources Inc. (Registrant) Date: December 6, 2012 By: /s/ Keenan Hohol Keenan Hohol Title: Vice President, Legal and General Counsel
